DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0236582 (hereinafter Chin) in view of US 2022/0022224 (hereinafter Lou).
Regarding claims 1 and 13, Chin teaches a terminal device / method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSCH; PUCCH can be used to transmit triggered SR), determining, by the terminal device, whether to prioritize transmitting the first SR prior to the first MAC PDU according to first information (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases). 
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR.  
However, Lou teaches wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR ([0153]: details when the terminal device determines that the resource occupied by the PUSCH meets the resource requirement of the logical channel for triggering the SR, the processing unit is further configured to: if determining that the first priority of the logical channel for triggering the SR is lower than or equal to the second priority of the logical channel of the first data packet, send the PUSCH on the overlapping time domain resource by using the communications unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Lou and include wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR of Lou with Chin.  Doing so would improve the efficiency of a communication system (Lou, at paragraph [0007]).

Regarding claims 5 and 17, Chin teaches further comprising: instructing, by the terminal device, a physical layer to transmit the first SR when it is determined to prioritize transmitting the first SR by the terminal device ([0087]: details intra-UE UL prioritization; pending SRs are transmitted; based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases).  

Regarding claims 6 and 18, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).  

Regarding claim 7, Chin teaches a method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSH; PUCCH can be used to transmit triggered SR), prioritizing, by a network device, receiving the first SR (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases); and sending, by the network device, a first message to the terminal device, wherein the first message comprises first information, and the first information is used by the terminal device to determine whether to prioritize transmitting the first SR prior to the first MAC PDU (FIG. 3; [0052][0058][0063][0064][0076][0087]: details based on an implicit or explicit prioritization rule, as first information; PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases; rules may use URLLC UL grant and non-URLLC UL grant, URLLC LCH(s), buffer status information of LCH(s) that triggered the SR(s), etc.).  
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR.  
However, Lou teaches wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR ([0153]: details when the terminal device determines that the resource occupied by the PUSCH meets the resource requirement of the logical channel for triggering the SR, the processing unit is further configured to: if determining that the first priority of the logical channel for triggering the SR is lower than or equal to the second priority of the logical channel of the first data packet, send the PUSCH on the overlapping time domain resource by using the communications unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Lou and include wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR of Lou with Chin.  Doing so would improve the efficiency of a communication system (Lou, at paragraph [0007]).

Regarding claim 12, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 12-13 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2022/0039127) details uplink transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415